GiííEillan, G. J.
Alternative mandamus to compel the respondent, auditor of Fillmore county, to issue a warrant upon the county treasurer, for the amount certified by the judge of the district court to be due tha relator as court reporter, for transcribing the minutes of evidence in certain cases. It appears that upon the same certificate, and the same demand upon the auditor, proceedings by alternative mandamus were instituted by the relator against the respondent in the district court, and, after a full hearing, the alternative writ was dismissed, not for any technical defect in the writ, but upon a ground which, as the district court held, showed the relator not entitled to relief. That decision was on. the merits of the relator’s claim, and is a bar to this proceeding. If the decision of the district court was erroneous, and its dismissal of the proceedings based on insufficient grounds, the relator’s remedy was by appeal, and not by renewing the proceedings in another -court.
Alternative writ dismissed.